Title: General Orders, 19 April 1776
From: Washington, George
To: 



Head Quarters, New York, April 19th 1776
Parole Lexington.Countersign Gardner.


The Colonels, and commanding Officers of Corps, are without delay to make up their Pay Abstracts, agreeable to the Order of the 14th Instant, and present the same for an Order for payment—Necessary Cloathing &c. must be immediately provided, for every Regiment, and Company, and the whole to be in readiness for service here, or elsewhere, as occasion shall require, as no excuses will be admitted to retard, or prevent a march, or embarkation whenever necessary to be commanded. The Muster Rolls must be immediately prepar’d, and the Muster Master General is to muster the whole, as soon as possible.
The Colonels who have received Money for the purchase of Arms, and Blanketts, are to make out their accounts of disbursments, and lodge them with the Abstracts, that a final Settlement may be made.
All Persons serving in the Continental Army without Commissions from Congress, are desired to give in their Names and Employments in writing, that the propriety of their appointments, and the nature of their duty may be judged of.
Major Crane to take command of the Continental Artillery at New York—All Reports, and Returns, of that Corps to be made to him.

One Sub., one Serjt, two Corporals, one Drum, and eighteen Privates from Genl Heath’s Brigade, to be sent as soon as possible to Montresor’s Island, as a Guard for the small pox Hospital—The Officer, non-commission’d Officers and soldiers, to be men that have had the small-pox. The Qr Mr General to supply a Boat and the Commissary, Provisions, for the above guard.
James Britton of Capt. Draper’s Company, in Col. Bonds Regiment, tried at a late General Court Martial, whereof Col. Baldwin was President, for quitting his post when sentry, is found guilty by the Court, and adjudged to receive twenty Lashes—The General approves the sentence, and orders it to be executed at such time and place as Colonel Bond shall direct.
